


110 HR 3714 IH: Freedom of Political Speech Act of

U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3714
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2007
			Mr. Pence introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  repeal restrictions relating to electioneering communications, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Freedom of Political Speech Act of
			 2007.
		2.Repeal of
			 Restrictions Relating to Electioneering Communications
			(a)In
			 GeneralSubtitle A of title II of the Bipartisan Campaign Reform
			 Act of 2002 (Public Law 107–155; 116 Stat. 88) is repealed, and each provision
			 of law amended by such subtitle is restored as if such subtitle had not been
			 enacted into law.
			(b)Conforming
			 Amendments
				(1)Identification
			 of sponsorsSection 318(a) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 441d(a)) is amended by striking or makes a
			 disbursement for an electioneering communication (as defined in section
			 304(f)(3)).
				(2)Contributions
			 and donations by foreign nationalsSection 319(a)(1)(C) of such
			 Act (2 U.S.C. 441e(a)(1)(C)) is amended to read as follows:
					
						(C)an expenditure or
				independent expenditure;
				or
						.
				3.Effective
			 Date
			(a)In
			 GeneralExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall apply with
			 respect to electioneering communications under the Federal Election Campaign
			 Act of 1971 which are made on or after the date of the enactment of this
			 Act.
			(b)Special Rule for
			 Repeal of Disclosure RequirementIn the case of the repeal of section 201(a)
			 of the Bipartisan Campaign Reform Act of 2002, this Act shall apply with
			 respect to reports required to be filed under section 304 of the Federal
			 Election Campaign Act of 1971 on or after the date of the enactment of this
			 Act.
			
